Citation Nr: 1446935	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-15 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO denied service connection for sleep apnea and a right shoulder disability.  The Veteran appealed this rating action to the Board.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veteran's Benefits Management System (VBMS).

The issue of entitlement to service connection for a right shoulder condition is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Sleep apnea was not shown in service, and the Veteran's sleep apnea is not etiologically related to service.


CONCLUSION OF LAW

Sleep apnea was not incurred in, or aggravated by, service. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for sleep apnea.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, in any, VA will attempt to obtain on behalf of the claimant. See 38 U.S.C.A. § 3.159(b) (2014).  In a letter mailed to the Veteran in April 2008, prior to the initial adjudication of his claim, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating his claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and post-service VA treatment records. 

The Veteran was not provided an examination, nor was a nexus opinion sought, with regard to his claim for sleep apnea.  Under 38 C.F.R. § 3.159(c)(4) (2014), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but: (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that there is sufficient evidence to decide the sleep apnea claim.  That is, further medical examination or opinion is not necessary to decide the claim for sleep apnea.  As discussed in further detail below, the record does not contain competent and probative evidence of an in-service event or an indication of a nexus between military service and the Veteran's sleep apnea.  Under these circumstances, a VA examination is not warranted. See McLendon, supra. 

The Board further finds that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been given the opportunity to present evidence and argument to support his claim.  He has retained the services of a representative.  He has not exercised the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to service connection for sleep apnea.

Service connection for sleep apnea

The Veteran claims entitlement to service connection for sleep apnea.  See Veteran's December 2008 notice of disagreement.  He has advanced no statements regarding symptoms of the disorder, nor arguments with regard to why he believes it is related to his service.

Generally service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).   In order to establish entitlement to service-connected compensation benefits, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
The determination of whether service connection has been established requires an analysis of the credibility and probative value of all the evidence of record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  After the evidence is assembled, it is the Board's responsibility to evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2002).  

The Board must give due consideration to all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a) (West 2002).   Lay evidence in the record can, in some circumstances, be competent and sufficient to establish a diagnosis of a condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007).  In addressing lay evidence and determining its probative value, the Board must consider both competency and credibility. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Board may, however, weigh the absence of contemporaneous medical evidence against lay evidence in determining credibility. Id. at 1336-37.

Generally a claimant for VA benefits has the responsibility to present and support a the claim for benefits.  See U.S.C.A. § 5107(a) (West 2002).   The duty to assist is not a one-way street. If a Veteran wishes help, he or she cannot passively wait for it in those circumstances where the Veteran may or should have information that is essential in obtaining the putative evidence. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).     

Element (1) of Shedden, the existence of a present disability, has arguably been met.  VA medical records refer to the Veteran's history of sleep apnea and use of a CPAP machine. See, e.g., August 2010 VA medical record.  Further, an emergency services note refers to a diagnosis of sleep apnea as reported by the Veteran.  See August 2008 VA medical record.  Thus, while the record contains no clear diagnosis of sleep apnea, the Board takes note of the Veteran's complaints of sleep apnea symptoms and his use of a CPAP machine as treatment for sleep apnea.  In light of these facts, the Board will proceed in its analysis on the basis that the Veteran currently has a sleep apnea disability.

Turning to element (2), in-service incurrence of an injury or disease, the Board finds that the competent and probative evidence of record outweighs the Veteran's contention that his sleep apnea is related to his military service.  Crucially, the Veteran's service treatment records do not indicate complaints or treatment relating to a sleep disorder.  The earliest document referencing sleep apnea is the Veteran's claim filed in 2007, some 15 years following military service.  In general, contemporaneous evidence has greater probative value than history as reported by a claimant. See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Further, it is proper for the Board to consider a Veteran's entire medical history, including the lengthy period of absence of complaint with respect to a condition now being raised. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran has provided no evidence of an in-service event, disease, or injury, and the Board finds no such evidence in the record.  Specifically, he has advanced no contentions regarding symptoms in service; nor has he or his representative made any effort to offer a theory as to why the current disability would be related to service.  There is no competent evidence of record that establishes a causal relationship between the Veteran's sleep apnea and his military service.  Indeed, in the absence of an in-service event, disease, or injury, such a nexus opinion would be impossible.  Therefore, elements (2) and (3) for service connection are not met.  

The preponderance of the evidence is against a finding that the Veteran has sleep apnea related to military service.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014).  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

For the reasons expressed below, the Board finds that the issue of entitlement to service connection for a right shoulder condition must be remanded for additional evidentiary development.

The Veteran seeks entitlement to service connection for a right shoulder condition.  During service in July 1990, the Veteran received treatment for his right shoulder due to shoulder pain that he experienced following rifle marksmanship training.  At that time the Veteran was diagnosed with, and treated for, right shoulder bursitis. 

The Veteran was afforded a VA examination of his right shoulder in April 2014.   While the examination report reflects that the Veteran was examined and that the examiner documented the Veteran's current medical conditions and reviewed the Veteran's claims folder and medical history, the Board finds that the report of the VA examiner is inadequate for evaluation purposes.
 
The examiner noted two diagnoses with regard to the Veteran's right shoulder: (1) "stable joint S/P surgery undetermined with humeral head post operative change " and (2) "stable joint Mild AC joint DJD & GH joints."  See April 2014 VA medical examination report.  Also, the examiner found "no substantive evidence of nexus."  He reasoned that the shoulder pain that the Veteran experienced in 1990 after firing his rifle was not the cause of the Veteran's current disability, because the diagnosis at that time was bursitis, and "bursitis is usually [a] short term issue that resolves."

Significantly the report fails to offer an opinion as to the cause of the Veteran's degenerative joint disease of the right shoulder.  In discounting the rifle-firing injury as a cause of the right shoulder condition, the examiner stated only that "there has to be another reason."
 
The Board further notes unclarity in the report as to in-service events alleged by the Veteran to have caused his current right shoulder condition.  The report notes in the "Medical History" section that the Veteran "claims a fall at Fort Polk in 1990/1991  . . . [and] now claims his right shoulder secondary to the fall and surgery in 2006."  The Veteran's alleged fall in 1990/1991 is not evaluated or taken up again in the report.  The examination summary refers only to the Veteran's allegation of right shoulder pain stemming from the firing of his rifle in July 1990.  The examiner should have addressed all alleged in-service events that could relate to the etiology of the Veteran's right shoulder disability.     

Furthermore, the examiner did not adequately address the Veteran's post-service work history.  The report cites the Veteran's one year of employment as a truck driver, as well as his service in the Army Reserves, but does not discuss other employment that the Veteran may have engaged in post-service.  No other post-service employment history was evaluated with respect to possible impairment of the Veteran's shoulder.  In order to fully evaluate the Veteran's current shoulder disability and to offer an opinion as to a possible nexus to military service, the examiner should evaluate the Veteran's complete work history to the extent that it can be determined. 
      
The Board must ensure that a VA examination or opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the present case, the Board concludes that the VA examination report is not adequate for evaluation purposes and will therefore exercise its authority to order a new examination.   See 38 C.F.R. § 4.2 (2014).   A new VA medical exam is needed for a medical opinion as to the etiology of the Veteran's right shoulder injury.
 
Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his right shoulder disability.   After obtaining proper authorization, obtain any relevant records from these providers that are not already of record, in order to ensure that complete records from these facilities are of record.

If, after making reasonable efforts to obtain named records, records are unable to be secured, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his right shoulder disability.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must render an opinion as to whether it is at least as likely as not that the Veteran's right shoulder disorder is related to his military service, to include a) shoulder pain following rifle training in 1990 and b) any injury from an alleged fall at Fort Polk in 1990/1991.

The examiner should review the claims file and so indicate in his or her report.  A rationale for all opinions expressed should be provided.  If the examiner determines that the Veteran's right shoulder disability is not the result of military service, the examiner must render an opinion as to what caused the Veteran's right shoulder disability, taking into account the Veteran's full post-service work and medical history.  A report should be prepared and associated with the Veteran's VA claims folder.

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, the term means that the medical evidence both for and against a conclusion is evenly divided such that to find in favor of a certain conclusion is as medically sound as to find against it.

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


